Citation Nr: 1451048	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to November 1975.    

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.     

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO via videoconference.  A transcript of the hearing is associated with the claims folder.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  The VBMS does not contain any files at this time.  The documents in Virtual VA are duplicative of the documents in the paper claims file, except for a copy of the September 2013 hearing transcript.

The Board also notes that the Veteran submitted a statement from his daughter dated August 2013.  Although this evidence came after the RO's issuance of a statement of the case in March 2012, the Veteran provided a waiver of RO's jurisdiction.  As such, the Board can review this new evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

The Veteran seeks service connection for bilateral hearing loss, which he claims is a result of noise exposure during service.  The Veteran's service treatment records (STRs) are silent with regard to a complaint, diagnosis, or treatment for hearing loss or any other ear related problems.

In an August 1972 report of medical history, the Veteran denied having any hearing loss or ear problems.  Furthermore, the August 1972 induction examination showed normal hearing.  Likewise, in an October 1975 report of medical history, the Veteran again denied having any hearing problems, and the October 1975 separation examination showed normal hearing, without any ear problems.  

During a January 2011 VA audiological evaluation, the Veteran reported that he served in the field artillery and fire direction, and reported exposure to hazardous noise in the form of cannon fire, helicopter, and gunfire on a continuous basis.  He added that hearing protection devices were usually worn.  After service, he worked as an electrician and auto mechanic, and denied any noise exposure in these civilian occupations.  However, he admitted a history of deer hunting, but stated that he used hearing protection devices while engaged in this activity.

Physical examination revealed the following threshold results for each ear, in decibels (dB):

Hertz

500
1000
2000
3000
4000
Left
20
5
5
30
55
Right
15
10
10
30
45

The Maryland CNC word list speech recognition score for both ears was noted to be 96 percent.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

The Board notes that for the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Here, because the Veteran has an auditory threshold of more than 40 dB in 4000 Hertz, he has a hearing loss disability for VA purposes. 

The examiner opined, however, that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military service.  His rationale was that the Veteran's hearing sensitivity was within normal limits upon separation, and that no significant changes in his hearing thresholds were evidenced from comparison of entrance and exit audiograms.  

The Board finds the January 2011 VA examiner's rationale inadequate because the examiner's rationale is merely based on the fact that the Veteran did not have hearing loss upon separation, without taking into account the Veteran's statements of noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has specifically held that silent service treatment reports for hearing loss are not fatal to a claim for service connection.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board notes that the Veteran submitted an August 2013 statement from his daughter, who indicated that in around 1980, she noticed that the Veteran would not answer her when she would talk to him.  She also indicated that she would have to get the Veteran's attention if he was not looking right at her.  She stated that the Veteran "has had hearing problems just about all [her] life."

The Veteran claimed that during the first two years of service, while he was in Texas, he would be in field trips and would be shooting day and night for about 30 days, with the use of little rubber earplugs.  See Hearing Transcript, pp. 10-11.  He also indicated that because of the guns going off during this training, there would be days where he would feel like he went completely deaf.  Id. at 11.  He also noted that there were times when he would be sleeping, without any hearing protection, but some others would be shooting, about 60 yards away, which would wake him up.  Id. at 13-14.  He also added that because of the percussion of the guns, he came close to being unconscious.  Id. at 13.  

The Board also notes that the Veteran's DD-214 states that his military occupational specialty (MOS) was a cannon fire direction specialist.  The DD-214 also shows that he has a sharpshooter commendation.  The Veteran further testified that as a fire direction specialist, he was exposed to loud noises in service.  As a result, the Board finds that the Veteran was most likely exposed to loud noises in service.  Therefore, in light of the Veteran's statements and his MOS, a remand is necessary to obtain an addendum opinion, taking into account the Veteran's statements of in-service noise exposure.  

The Veteran's file includes VA treatment records from Memphis VA Medical Center (VAMC) through July 2001.  However, more recent treatment records may exist.  In this respect, the AOJ should obtain all treatment records with regard to Veteran's hearing loss that are not already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Give the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his hearing loss that are not already associated with the claims file.  Thereafter, obtain such records for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, forward the Veteran's claims folder to the examiner who conducted the January 2011 VA audio examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the January 2011 VA examination report.

Based on the examination and review of the record, the examiner is to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to any incident of the Veteran's military service, to specifically include exposure to loud noises such as constant gunfire, especially during the night when the Veteran was sleeping and not using ear plugs.  The examiner should accept the Veteran's statements with regard to in-service noise exposure as credible.

The examiner is to specifically consider and address the Veteran's lay statements, and the statements of the Veteran's daughter with regard to the onset of hearing loss.  If the examiner finds that these statements do not support a finding that it is at least as likely as not that the Veteran's bilateral hearing loss is related to the Veteran's military service, the examiner must explain in detail why he or she arrived at that conclusion.  The explanation must address the significance and meaning of the allegations in terms of the rest of the evidence of record or medical principles.

A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3. The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



